Order entered February 28, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-01659-CR
                                     No. 05-11-01660-CR
                                     No. 05-11-01661-CR
                                     No. 05-11-01662-CR

                        RONALD WAYNE LIGHTNER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 195th Judicial District Court
                                 Dallas County, Texas
    Trial Court Cause Nos. F10-11165-N, F10-11166-N, F10-59447-N, and F10-25163-N

                                          ORDER

       We ORDER the District Clerk to file with this Court the clerk’s record, including the

indictment and all other documents in trial court cause no. F10-59447-N (appellate cause no. 05-

11-01662-CR) by March 14, 2013. The clerk’s record previously filed in trial court cause no.

F10-59447-N mistakenly contained the documents for trial court no. F10-11166-N.

       In appellate cause nos. 05-11-01659-CR, 05-11-01660-CR, 05-11-01661-CR, and 05-11-

01662-CR, the Master Index of the Reporter’s Record was filed three times and Volume 5 was

filed twice. Volumes 3 and 4 of the Reporter’s Record have not been filed. We ORDER the

Court Reporter, Sandra Hughes, to file Volumes 3 and 4 with this Court by March 14, 2013.
       We DIRECT the Clerk to send copies of this order by electronic transmission to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk, Criminal Records

Division; court reporter Sandra Hughes; and to counsel for all parties.

                                                     /s/     MARY MURPHY
                                                             PRESIDING JUSTICE